PD-1099-15
                              PD-1099-15                              COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
                                                                      Transmitted 8/24/2015 2:44:57 PM
                                                                        Accepted 8/25/2015 5:32:48 PM
                                                                                        ABEL ACOSTA
           IN THE COURT OF CRIMINAL APPEALS OF                     TEXAS                        CLERK


  EX PARTE:                                     §
                                                §
                                                §    No. ___________________
  JESUS ARANDA LUJAN                            §
                                                §

             PETITIONER’S MOTION TO EXTEND TIME TO
             FILE PETITION FOR DISCRETIONARY REVIEW

     Jesus Aranda Lujan, Petitioner, moves this Court to extend the time for the

filing of his Petition for Discretionary Review and in support would show pursuant

to Rule 68.2(c) of the Texas Rules of Appellate Procedure.

       The final order of the Court of Appeals for the Eighth Judicial District was

filed on July 15, 2015. Appendix – Exhibit C. Petitioner attempted to file the

Petition with this Court on August 14, 2015 in a traditional manner, i.e., with paper,

pre-paid postage and U.S. mail. However, such was returned by the Court’s Clerk

because the petition was not filed using the Court’s electronic filing system.

Petitioner requests that the Court allow for the timely filing of the Petition.

                                     PRAYER FOR RELIEF

       FOR THESE REASONS, Jesus Aranda Lujan, Petitioner, prays that this

Honorable Court grant this request for an extension to file the Petition for

Discretionary Review. Petitioner prays for general relief.

                                           Respectfully submitted,


                                           /s/Steve Spurgin___________________
 August 25, 2015                           STEVE SPURGIN


                                           1
                                          Texas Bar No. 18974350
                                          Post Office Drawer 1471
                                          Marfa, Texas 79843
                                          T (432) 729-3731
                                          F (432) 729-3730
                                          E steve@spurginlaw.com

                                          El Paso Office:
                                          8300 Montana Ave.
                                          El Paso, Texas 79925
                                          T (915) 779-2800
                                          F (915) 779-2801
                                          E steve@spurginlaw.com

                                          Attorney for Petitioner/Appellant
                                          Jesus Aranda Lujan


                         CERTIFICATE OF SERVICE

       The undersigned does hereby certify that on the 24th day of August 2015 a

copy of the foregoing motion for extension to file petition for discretionary review

was sent by U.S. Mail and electronic service to Arvel R. (Rod) Ponton, 83rd District

Attorney, 400 South Nelson, Fort Stockton, Texas 79736 and at rod.83rd@att.net.

                                          /s/Steve Spurgin___________________
                                          STEVE SPURGIN




                                         2
                    CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing consists of 160 words according to the

Word Count program on Microsoft Word and is typed in 13-point Times New

Roman font.



                                       /s/Steve Spurgin___________________
                                       STEVE SPURGIN




                                      3